DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 15-23, in the reply filed on 11 November 2021 is acknowledged. Claims 1-14 have been withdrawn and claims 15-23 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rendered vague and indefinite by the phrase “hemp cannabidiol (cannabinoid)”. Cannabidiol is defined as a crystalline, nonintoxicating cannabinoid found in in cannabis and hemp is sometimes used medicinally. Cannabidiol is the second most prevalent cannabinoid in cannabis. So the the purpose of the use of the term “(cannabinoid)” is unclear. Does this simply 

Claim 15 is rendered vague and indefinite by the phrase “glycerin <6.0”. What are the units of the 6.0? Percentage?
Claim 15 is rendered vague and indefinite by the phrase “qs with water, to treat pain, inflammation or both”. The term “q.s” is short for quantum sufficit, meaning sufficient quantity. However, typically the term is used when all of the other ingredients are recited as percentages of the whole and the water makes up the difference to 100%. In the context of the instant claim, it is unclear what is meant by the term: sufficient for what? 
Claim 15 is rendered vague and indefinite by the term  “arnica montana”. Is this term meant to refer to an extract of the plant or the plant itself? This is particularly confusing since the term “Arnica Montana Extract” is used in claim 18. This would seem to imply that the composition being administered in the claimed method contains the plant of arnica montana, otherwise claim 18 does not further limit the claim.
Claim 17 is rendered vague and indefinite by the phrase “further comprising at least delivery vehicle or gel selected from: Glycerin, Carbomer (polyacrylic acid), Hydrated Silica, Aminomethyl Propanol, or Methyl Paraben”. It is unclear if this glycerin is in addition to that already recited in the list of ingredients of claim 15.
Claim 18 is rendered vague and indefinite by the phrase “wherein the herb extract is selected from at least one of Arnica Montana Extract, Camphor Terpene Extract …”. Is the arnica montana and camphor different from that recited in claim 15?

All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.

Note on claim interpretation: Given the indefiniteness of the claims detailed above, the scope of the claims are difficult to determine with precision and thus a thorough examination is problematic. However, in order to expedited examination and to practice compact prosecution the claims as drafted are given their broadest reasonable interpretation. Thus, the claims are directed to a method of treating pain/inflammation by administration of a composition containing the recited ingredients, including CBD, methol, camphor, arnica montana, etc., which are all known to have pain relieving properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag (US 2018/0284402) and the website document (available at https://sagerpharma.hu/salonpas#:~:text=The%20active%20ingredients%20in%20Salo.
Hoag beneficially discloses natural topical and analgesic pain relief and anti-inflammation compositions and methods to reduce pain and inflammation. This disclosure also relates to the use of cannabinoid compounds in hydrophilic compositions comprised of synthetic and natural plant extract compounds that are multifunctional TRPM8 ion channel agonists, TRPA1 and TRPV1 ion channel antagonists, CGRP antagonists, COX-2 inhibitors and CB1 and CB2 antagonists. Hoag identifies several formulations that contain Hemp Oil Cannabidiol. Hoag teaches using cannabinoid compounds in hydrophilic compositions comprised of synthetic and natural plant extract compounds that are multifunctional TRPM8 ion channel agonists, TRPA1 and TRPV1 ion channel antagonists, CGRP antagonists, COX-2 inhibitors and CB1 and CB2 antagonists. Hoag further teaches a topical analgesic composition comprising at least one synthetic or natural plant extract TRPM8 agonist, at least one synthetic or natural plant extract that is a TRPA1 antagonist, and fixed plant seed oil containing Omega-3 fatty acids TRPV1 antagonists and a carrier. 
Hoag further teaches that TRPM8 is a thermosensitive receptor that detects cool temperatures, as well as several essential oil compounds including menthol. Menthol, in the form of peppermint essential oil, has been used since ancient times for pain relief, which is now known through the TRPM8 activation mechanism. 
Camphor, another essential oil component, is now known to exert analgesic effects probably through inhibition of TRPA1 and activation of TRPM8.

Iannitti et al. beneficially disclose that Arnica montana has been widely used as a homeopathic remedy for the treatment of several inflammatory conditions in pain management and postoperative settings. Arnica montana is more effective than placebo when used for the treatment of several conditions including post-traumatic and postoperative pain, edema, and ecchymosis. However, its dosages and preparations used have produced substantial differences in the clinical outcome. Cumulative evidence suggests that Arnica montana may represent a valid alternative to non-steroidal anti-inflammatory drugs, at least when treating some specific conditions.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very 
	The claimed method of treating pain and/or inflammation is merely applying a composition containing various ingredients known to be used in pain-relief creams. 
The adjustment of particular conventional working conditions (e.g.,  determining an appropriate effective dose of an active ingredient and relative porportions of constituent compoents and/or employing one or more commonly-employed adjuvants/excipients suitable for topical applications) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g., MPEP 2144.05.
It would appear that Applicant’s invention is predicated on an unexpected result “synergistic effects of Hemp Cannabidiol combined with Menthol to provide clinically significant reductions in musculoskeletal pain”, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Conclusion
	No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Commercial products containing: CBD, menthol, arnica montana, etc. include:

https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=aa56f16f-c58b-413d-b5b2-00505eb48d11&type=display.

https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=9172d6cd-f7d3-421e-a8b5-c1cb3325ada5&type=display.

https://naternal.com/products/rescue-cbd-muscle-cream-1000mg.

https://medterracbd.com/topicals/cbd-pain-cream/?affid=5312&utm_campaign=1&subid3=122125978&subid1=medterra_hl_cbdpaincream_textlink_2466&subid2=/health/best-cbd-cream-for-pain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RUSSELL G FIEBIG/Examiner, Art Unit 1655